Case 1:17-cr-00092-JLS-MJR Document 170 Filed 08/13/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

\y .
\ WE soeu cs 23 2
UNITED STATES OF AMERICA, ERN DISTRI

Vv.
17-cr-92 (JLS) (MJR)
NATHANIEL GATES, JR.,

Defendant.

 

DECISION AND ORDER

Defendant Nathaniel Gates, Jr., is charged in a ten-count superseding
indictment with criminal offenses related to possession or distribution of cocaine,
cocaine base, heroin, fentanyl, U-47700, and furanyl fentanyl, and using and
maintaining a drug-involved premises. Dkt. 115. On May 11, 2017, United States
Magistrate Judge Michael J. Roemer was designated to hear and determine, and
report and recommend on, all pre-trial proceedings under 28 U.S.C. § 636(b)(1)(A)
and (B). Dkt. 6. This case, originally assigned to United States District Judge
Lawrence J. Vilardo, was reassigned to this Court on July 27, 2020. Dkt. 162.

On February 21, 2018, Gates moved to suppress evidence derived from the
execution of a search warrant on February 7, 2017, at 90 Brigham Road, Apartment
17, Fredonia, New York. Dkt. 34. That same day, Gates also moved to suppress
evidence obtained from searches of cellular phones. Dkt. 35. The government
responded in opposition to Gates’s motions on March 7, 2018. Dkt. 39. Gates

replied on April 4, 2018. Dkt. 45.
Case 1:17-cr-00092-JLS-MJR Document 170 Filed 08/13/20 Page 2 of 2

On February 5, 2020, Judge Roemer issued a Report and Recommendation
(“R&R”), recommending that this Court deny Gates’s motions to suppress. Dkt.
117. Gates objected on March 4, 2020, arguing that the search warrant, when
“lelxcised” of “[rJecklessly [flalse [s]tatements,” lacked probable cause. Dkt. 129, at
3. The government responded on March 25, 2020. Dkt. 134. Gates replied on May
4, 2020. Dkt. 144.

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Crim.

P. 59(b)(3).

This Court has carefully reviewed the thorough R&R, the record in this case,
the objection and response, and the materials submitted by the parties. Based on
that de novo review, the Court accepts and adopts Judge Roemer’s recommendation
to deny Gates’s suppression motions.

For the reasons stated above and in the Report and Recommendation, the
Court DENIES Gates’s suppression motions. Dkts. 34, 35.

SO ORDERED.

Dated: August 13, 2020 . 2

Buffalo, New York / (

JOHN ./SINATRA, JR.
UNITAD STATES DISTRICT JUDGE

 
